Exhibit 10.2
 
Promissory Note
Revolving Credit
LIBOR Rate
 

$50,000,000 August 25, 2011

 
ANAREN, INC., a New York corporation with a place of business at 6635 Kirkville
Road, East Syracuse, New York 13057 (“Borrower”) shall pay to the order of
KEYBANK NATIONAL ASSOCIATION, a national banking association, with offices at
201 South Warren Street, Syracuse, New York 13202, and its successors and
assigns (“Lender”), Fifty Million Dollars ($50,000,000), or so much thereof as
may have been advanced under this Note on or before August 25, 2014 (“Maturity
Date”), plus interest on the outstanding balance from this date until paid.
 
Advances.  Provided that no “Event of Default”, as hereinafter defined exists,
Lender will, upon request from Borrower, make advances to or for the account of
Borrower up to but not exceeding an aggregate unpaid principal amount
outstanding at any one time of $50,000,000 (“Available Credit”).  All advances
shall be in a minimum amount of at least $50,000 or such lesser amount remaining
under the Available Credit.  Subject to the foregoing, Borrower may borrow,
repay and reborrow up to the Available Credit.
 
For purposes hereof, the following definitions shall apply:
 
“Adjusted Prime Rate” means, for any day, a rate per annum equal to the sum of
(a) the Prime Rate in effect for such day and (b) the Prime Margin.  Any change
in the Adjusted Prime Rate shall be effective from and including  the effective
date of the respective change.
 
“Adjusted LIBOR Rate” means, for any LIBOR Interest Period, an interest rate per
annum to the sum of (a) the rate obtained by dividing (x) the LIBOR Rate for
such LIBOR Interest Period by (y) a percentage equal to one hundred percent
(100%) minus the LIBOR Reserve Requirements (expressed as a percentage) for such
LIBOR Interest Period and (b) the LIBOR Margin.  Any change in the Adjusted
LIBOR Rate shall be effective from and including  the effective date of the
respective change.
 
“Business Day” means a day of the year on which banks are not required or
authorized to close in Cleveland, Ohio provided, however, that when used in
connection advances at the Adjusted LIBOR Rate, the term “Business Day” shall
also exclude any day for which commercial Banks are not open for dealings in
deposits on the London interbank Eurodollar market.
 
"Change in Law" means (a) the adoption of any law, rule or regulation after the
date of this Note, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any governmental authority after the
date of this Note or (c) compliance by the Lender with any request, guideline or
directive (whether or not having the force of law) of any governmental authority
made or issued after the date of this Note.
 
“EBITDA” means the net earnings of Borrower plus the aggregate amounts deducted
in determining such net income in respect of interest expenses, taxes,
depreciation, amortization, and other non-cash charges (including non-cash
expenses related to equity based compensation); but not, however, giving effect
to extraordinary losses or gains in calculating net income.
 
 “GAAP” means generally accepted accounting principles as in effect, which shall
include the official interpretations thereof by the Financial Accounting
Standards Board, consistently applied.
 
“Indebtedness” shall mean, for any Person (excluding in all cases trade payables
payable in the ordinary course of business by such Person), (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations for the deferred purchase price of capital assets, (c) all
obligations under conditional sales or other title retention agreements, (d) all
obligations (contingent or otherwise) under any letter of credit, banker’s
acceptance, currency swap agreement, or Interest Rate Agreement, (e) all
synthetic leases, (f) all lease obligations that have been or should be
capitalized on the books of such Person in accordance with GAAP, (g) all
obligations of such Person with respect to asset securitization financing
programs to the extent that there is recourse against such Person or such Person
is liable (contingent or otherwise) under any such program, (h) all obligations
to advance funds to, or to purchase assets, property or services from, any other
Person in order to maintain the financial condition of such Person, and (i) any
other transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements.
 
 
 

--------------------------------------------------------------------------------

 
 
“Interest Rate Agreement” means any agreement for a derivative or hedging
product, including, without limitation, interest rate or equity swaps, futures,
options, caps, floors, collars, or forwards now or hereafter executed by and
between Borrower and Lender or any Lender Affiliate.
 
"Lender Affiliate" means any one or more bank or non-bank subsidiaries (other
than the Lender) of KeyCorp and its successors.
 
“Leverage Ratio” means, on any date, the ratio of (a) Indebtedness on such date
to (b) EBITDA.
 
"LIBOR Interest Period" means the period commencing on the date an advance
bearing interest at the Adjusted LIBOR Rate is made, continued, or converted and
ending on the numerically corresponding day in the calendar month  that is one,
two, three or six months thereafter, as Borrower may elect; provided, however,
if the Interest Period would end on a day other than a Business Day, such LIBOR
Interest Period shall be extended to the next Business Day unless the next
Business Day would fall into the next calendar month, in which event the
Interest Period shall end on the next preceding Business Day and any Interest
Period that commences on the last Business Day of a calendar month shall end on
the last Business Day of the last calendar month of such LIBOR Interest Period.
 
“LIBOR Margin” means, with respect to advance at the Adjusted LIBOR Rate,  the
applicable rate per annum set forth below under the caption “LIBOR Option
Margin”, based on Borrower’s Leverage Ratio as of the end of each fiscal quarter
as set forth in Borrower’s annual or quarterly financial statements, with each
change in the LIBOR Margin resulting from a change in the Leverage Ratio being
effective for the period commencing subsequent to the delivery of such
consolidated financial statements indicating such change and ending on the date
the immediately preceding the effective date of the next such change (e. g. a
change based on financial statements for the quarter ending June 30th will be
effective for the period commencing October 1st):
 
Category
Leverage Ratio
LIBOR Option Margin
I
<1.50x
+100 bps
II
≥1.50x <2.00x
+150 bps
III
≥2.00x<2.25x
+175 bps
IV
≥2.25x< 2.50x
+200 bps

 
“LIBOR Rate” means the rate per annum calculated by the Lender in good faith,
which Lender determines with reference to the rate per annum at which deposits
in United States dollars are offered by prime Lenders in the London interbank
eurodollar market two (2) Business Days prior to the day on which such rate is
calculated by the Lender, in an amount comparable to the amount of such advance
and with a maturity equal to the applicable labor Interest Period.
 
 “LIBOR Reserve Requirements” means, for advance at the Adjusted LIBOR Rate, the
maximum reserves (whether basic, supplemental, marginal, emergency, or
otherwise) prescribed by the Board of Governors of the Federal Reserve System
(or any successor) with respect to liabilities or assets consisting of or
including “Eurocurrency liabilities” (as defined in Regulation D of the Board of
Governors of the Federal Reserve System) having a term equal to the term of such
advance.
 
 
-2-

--------------------------------------------------------------------------------

 
 
"Organization" means a corporation, government or government subdivision or
agency, business trust, estate, trust, partnership, association, two or more
Persons having a joint or common interest, and any other legal or commercial
entity.
 
“Person” means an individual or an Organization.
 
“Prime Margin” with respect to any advance at the Adjusted Prime Rate,  the
applicable rate per annum set forth below under the caption “Prime Option
Margin”, based on Borrower’s Leverage Ratio as of the end of each fiscal quarter
as set forth in Borrower’s annual or quarterly financial statements, with each
change in the Prime Margin resulting from a change in the Leverage Ratio being
effective for the period commencing subsequent to the delivery of such
consolidated financial statements indicating such change and ending on the date
the immediately preceding the effective date of the next such change (e. g. a
change based on financial statements for the quarter ending June 30th will be
effective for the period commencing October 1st):
 
Category
Leverage Ratio
Prime Option Margin
I
<1.50x
-0-
II
≥1.50x <2.00x
25 bps
III
≥2.00x<2.25x
50 bps
IV
≥2.25x< 2.50x
75 bps

 
“Prime Rate” means the rate per annum from time to time established by the
Lender as the Lender’s Prime Rate, whether or not such rate is publicly
announced; the Prime Rate may not be the lowest interest rate charged by the
Lender for commercial or other extensions of credit.  In the event of any change
in the Prime Rate, the rate of interest applicable to the loans evidenced hereby
shall be adjusted to immediately correspond with each such change.
 
Interest (Adjusted Prime Rate).  Borrower shall pay interest on the outstanding
principal balance of this Note at the rate per annum equal to the Adjusted Prime
Rate.
 
Interest (Adjusted LIBOR Rate).  Notwithstanding anything contained in this Note
to the contrary, Borrower may elect to have one or more advances under this Note
bear interest at a fixed rate of interest equal to the Adjusted LIBOR Rate for
the duration of a LIBOR Interest Period; provided, however, that such advance
shall be in an amount that is an integral of $100,000 and not less than
$100,000, and provided further that no LIBOR Interest Period may extend beyond
the Maturity Date.  Upon the expiration of the applicable LIBOR Interest Period,
Borrower may elect a new Adjusted LIBOR Rate or the Adjusted Prime Rate
advance.  If Borrower fails to timely make such an election with respect to a
Adjusted LIBOR Rate advance prior to the end of the LIBOR Interest Period
applicable thereto, at the end of such LIBOR Interest Period, such advance shall
continue to bear interest at the Adjusted LIBOR Rate for the then expiring LIBOR
Interest Periods until an election is made. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and
Lender so notifies Borrower, then, so long as an Event of Default is continuing
(i) no outstanding advance may be converted to or continued as a LIBOR Rate
advance and (ii) unless repaid, each Adjusted LIBOR Rate advance shall be
converted to a Prime Rate Loan at the end of the LIBOR Interest Period
applicable thereto.1.  To request a Adjusted LIBOR Rate advance, Borrower shall
notify Lender of such request in writing  not later than 11:00 a.m., New
York City time on the date of the proposed advance.  Each borrowing request
shall specify the following information:
 
(i)           the amount of the requested advance;
 
(ii)           the date of such advance, which shall be a Business Day; and
 
 
-3-

--------------------------------------------------------------------------------

 
 
(iii)           the initial LIBOR Interest Period to be applicable thereto,
which shall not extend beyond the Maturity Date.
 
At no time may there be more than three (3) LIBOR Interest Periods in effect
with respect to the advances.
 
2.  (a)  If, because of any Change in Law, there shall be any increase in the
cost to Lender of making, funding, maintaining, or allocating capital to any
advance bearing interest at the Adjusted LIBOR Rate, including a change in LIBOR
Reserve requirements, then Borrower shall, from time to time upon demand by
Lender, pay to Lender additional amounts sufficient to compensate Lender for
such increased cost.
 
(b) If, because of any Change in Law, it becomes unlawful for Lender to make,
fund, or maintain any advance at the Adjusted LIBOR Rate, then Lender’s
obligation to make, fund, or maintain any such advance shall terminate and each
affected outstanding advance shall be converted to the Adjusted Prime Rate on
the earlier of the termination date for each LIBOR Interest Period or the date
the making, funding, or maintaining of each such advance becomes unlawful.
 
3.  If Lender determines (which determination shall be conclusive and binding
upon Borrower, absent manifest error) (i) that dollar deposits in an amount
approximately equal to the portion of the advances for which Borrower has
exercised the LIBOR Rate advance for the designated LIBOR Interest Period are
not generally available at such time in the London Interbank Market for deposits
in dollars, (ii) that the rate at which such deposits are being offered will not
adequately and fairly reflect the cost to Lender of maintaining an Adjusted
LIBOR Rate on such portion of the advances or of funding the same for such LIBOR
Interest Period due to circumstances affecting the London Interbank Market
generally, (iii) that reasonable means do not exist for ascertaining an Adjusted
LIBOR Rate, or (iv) that an Adjusted LIBOR Rate would be in excess of the
maximum interest rate which Borrower may by law pay, then, in any such event,
Lender shall so notify Borrower and all portions of the advances bearing
interest at an Adjusted LIBOR Rate that are so affected shall, as of the date of
such notification with respect to an event described in clause (ii) or (iv)
above, or as of the expiration of the applicable LIBOR Interest Period with
respect to an event described in clause (i) or (iii) above, bear interest at the
Adjusted Prime Rate until such time as the situations described herein are no
longer in effect or can be avoided by Borrower requesting a LIBOR Rate advance
for a different LIBOR Interest Period.
 
4.  If Borrower repays any advance bearing interest at the Adjusted LIBOR Rate
prior to the end of the applicable LIBOR Interest Period, including without
limitation a prepayment under sections 2 and 3 immediately preceding, Borrower
shall reimburse Lender on demand for the resulting loss or expense incurred by
Lender, including without limitation any loss or expense incurred in obtaining,
liquidating or reemploying deposits from third parties.  A statement as to the
amount of such loss or expense, prepared in good faith and in reasonable detail
by Lender and submitted by Lender to the Borrower, shall be conclusive and
binding for all purposes absent manifest error in computation (“Breakage
Costs”).  Calculation of all amounts payable to Lender under this section shall
be made as though Lender shall have actually funded the relevant advance through
deposits or other funds acquired from third parties for such purpose; provided,
however, that Lender may fund any advance bearing interest at the Adjusted LIBOR
Rate in any manner it sees fit and the foregoing assumption shall be utilized
only for purposes of calculation of amounts payable under this
paragraph.  Lender will be entitled to receive the reimbursement provided for
herein regardless of whether the prepayment is voluntary or involuntary
(including demand or acceleration of the Note upon Borrower's default).
 
Payments.  Commencing October 1, 2011, and continuing on the 1st day of each
consecutive three month period thereafter through and including the Maturity
Date, Borrower shall pay interest then accrued and unpaid on the outstanding
balance (if any) of this Note.  In addition, if the outstanding principal
balance under this Note exceeds the Available Credit then in effect (including
each time the Available Credit is reduced under the terms of this Note or any of
the Loan Documents), Borrower shall immediately make a principal payment in the
amount of such excess.  On the Maturity Date or the earlier acceleration of this
Note, Borrower shall pay the entire principal balance, plus all accrued and
unpaid interest and fees.  Borrower shall make all payments on this Note to
Lender at its address stated above, or at such other place as the holder of this
Note may designate.  Borrower may make prepayments of principal at any time
subject to Paragraph 5 under “Interest (Adjusted LIBOR Rate)” above, and subject
to any requirements and/or provisions of any agreement(s) for any derivative or
hedging product, including, without limitation, interest rate or equity swaps,
futures, options, caps, floors, collars, or forwards now or hereafter executed
by and between Borrower and Lender with respect to this Note.  For any payment
due under this Note not made within ten (10) days after its due date, Borrower
shall pay a late fee equal to the greater of five percent (5%) of the amount of
the payment not made or $50.00.  Lender shall apply all payments received on
this Note to any unpaid late charges and prepayment premiums, accrued and unpaid
interest then due and owing, and the reduction of principal of this Note, in
such order and in such amounts as Lender may determine from time to time.  The
sum or sums shown on Lender’s records shall be rebuttably presumptive of the
correct unpaid balances of principal and interest on this Note.  Lender is also
authorized to complete all blank spaces in this Note.  If any payment comes due
on a day that is not a Business Day, Borrower may make the payment on the first
Business Day following the payment date and pay the additional interest accrued
to the date of payment.  “Business Day” means a day of the year on which banks
are not required or authorized by law to close in New York State.
 
 
-4-

--------------------------------------------------------------------------------

 
 
Default Rate.  At Lender’s election, without notice or demand, Borrower shall
pay interest at the rate per annum equal to two percent (2%) plus the applicable
interest rate under this Note (“Default Rate”) on the outstanding balance of
this Note during the period that any Event of Default exists (as  defined
below), on past due interest on this Note, on all other amounts payable to
Lender by Borrower in connection with this Note, and on any unsatisfied judgment
on this Note.  In no event, however, shall the interest rate on this Note exceed
the highest rate permitted by law.
 
Fees. Borrower shall pay the Lender a non-usage fee for each calendar quarter
based upon the average daily unused Available Credit during such quarter, which
fee shall commence accruing ninety (90) days from the date of this Note.  The
amount of the non-usage fee shall be the average daily unused Available Credit
multiplied by the applicable basis points from the chart set forth below under
the column headed “Non-Usage Fee” based on Borrower’s Leverage Ratio as of the
end of each fiscal quarter as set forth in Borrower’s annual or quarterly
financial statements, with each change in the non-usage fee resulting from a
change in the Leverage Ratio being effective for the period commencing
subsequent to the delivery of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change (e. g. a change based on financial statements for the
quarter ending June 30th will be effective for the period commencing October
1st):
 
Leverage Ratio
Non-Usage Fee
<1.50x
10 bps
≥1.50x <2.00x
25 bps
≥2.00x<2.25x
30 bps
≥2.25x< 2.50x
40 bps

 
Accrued non-usage fees shall be payable in arrears on the last day of April,
July, October and January of each year and on the date on which the Commitment
terminates, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
 
Warranties.  Borrower represents and warrants to the Lender (which
representations and warranties will survive the delivery of the Note) that:
 
1.  Borrower and each Guarantor is a corporation or limited liability company
duly organized, validly existing and in good standing under the laws of the
State of incorporation or formation and has all requisite power and authority to
own its property and to carry on its business as now being conducted, to execute
and deliver this Note and all other instruments, agreements and documents
entered into from time to time, evidencing or securing the loans or any
obligation of payment thereof or performance of Borrower's or any Guarantor's
obligations in connection with the transaction contemplated hereunder, each as
amended (collectively referred to as “Loan Documents”), and to carry out the
provisions and conditions of this Note and Loan Documents.  Borrower and each
Guarantor is duly qualified to do business and is in good standing in every
jurisdiction where the failure to so qualify would have a material adverse
effect.
 
 
-5-

--------------------------------------------------------------------------------

 
 
2.  Borrower and each Guarantor has full power, authority and legal right to
incur the obligations provided for in, and to execute and deliver and to perform
and observe the terms and provisions of this Note and the Loan Documents, and
each of them has been duly executed and delivered by Borrower and each Guarantor
and has been authorized by all required action, and Borrower and each Guarantor
has obtained all requisite consents to the transactions contemplated thereby,
and this Note and the Loan Documents constitute the legal, valid and binding
obligations of Borrower and each Guarantor enforceable against Borrower and each
Guarantor in accordance with their respective terms, except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency or
other similar laws affecting creditors' rights generally.
 
3.  Neither the execution and delivery of this Note and the Loan Documents, nor
the compliance by Borrower or any Guarantor with the terms and conditions of
this Note and the Loan Documents, nor the consummation of the transactions
contemplated thereby, will conflict with or result in a breach of the charter
documents of Borrower or any Guarantor, or any of the terms, conditions or
provisions of any agreement or instrument or any charter or other corporate
restriction or law, regulation, rule or order of any governmental body or agency
to which Borrower or any Guarantor is now a party or is subject, or imposition
of a lien, charge or encumbrance of any nature whatsoever upon any of the
property or assets of Borrower or any Guarantor pursuant to the terms of any
such agreement or instrument.
 
4.  No consent, approval, authorization or order of any court or governmental
agency or body is required for the consummation by Borrower or any Guarantor of
the transactions contemplated by this Note and the Loan Documents.
 
5.  Neither Borrower nor any Guarantor is (i) in material default under any
indenture or contract or agreement to which it is a party or by which it is
bound, (ii) in violation of its charter documents, (iii) in default with respect
to any order, writ, injunction or decree of any court, or (iv) in default under
any order or license of any federal or state governmental department. There
exists no condition, event or act which constitutes, or after notice or lapse of
time or both would constitute, an Event of Default.
 
6.  Borrower has furnished to the Lender financial assumptions which, in the
opinion of Borrower, fairly and accurately reflect the financial assumptions for
the operations of Borrower, and there has been no material adverse change in the
Borrower’s financial prospects since that date which would require revision of
the same.
 
Financial Reporting.  Borrower shall maintain a standard system of accounting,
established and administered in accordance with GAAP consistently followed
throughout the periods involved, and will set aside on its books for each fiscal
quarter and fiscal year, the proper amounts or accruals for depreciation,
obsolescence, amortization, bad debts, current and deferred taxes, prepaid
expenses, and for other purposes as shall be required by GAAP.  Borrower will
deliver or cause to be delivered to the Lender:
 
1.  As soon as practicable after the end of each quarter in each fiscal year,
and in any event within 45 days thereafter, financial statements, including
income statement, balance sheet, statement of condition of the Borrower as of
the end of such fiscal quarter, and statements of cash flow, changes in
financial position, and common shareholder’s equity for such fiscal quarter,
internally prepared and certified as complete and correct by the principal
financial officer of Borrower, subject to changes resulting from year-end
adjustments;
 
2.  As soon as practicable after the end of each fiscal year, and in any event
within 120 days thereafter, financial statements, including income statement,
balance sheet, statement of condition of the Borrower as of the end of such
year, and statement of cash flow and changes in financial position of the
Borrower for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared by
an independent certified public accountant, accompanied by a report and
unqualified opinion of an independent certified public accountant of recognized
standing, selected by Borrower and satisfactory to the Lender, and prepared in
accordance with generally accepted audit standards.
 
 
-6-

--------------------------------------------------------------------------------

 
 
Collateral/Guaranties.  Borrower has secured this Note by a Security Agreement
dated July 31, 2008 and August 25, 2011 in favor of Lender.  This Note is
guaranteed by Anaren Microwave, Inc., Anaren Ceramics, Inc., Anaren Properties,
LLC, M. S. Kennedy Corp. and Unicircuit, Inc. (each a “Guarantor”) under
guaranty agreements.  “Obligor” means (i) a person whose credit or any of whose
property is pledged to payment of this Note and includes, without limitation,
any Guarantor, and (ii) any signatory to a Loan Document.
 
Deposit Accounts.  So long as credit is available hereunder or until all
principal of and interest on this Note have been paid in full, Borrower shall
maintain with Lender and/or a Lender Affiliate, as its primary financial
institution, corporate deposit, cash management and loan accounts, where
applicable.  At the option of Lender, all loan payments and fees will
automatically be debited from the Borrower’s primary operating account and all
disbursements of Loan proceeds shall be made by Lender’s or Lender Affiliate’s
crediting of such disbursements directly into the appropriate Borrower’s
account.
 
Set Off.  Borrower grants to Lender a continuing lien on and security interest
in any and all deposits or other sums at any time credited by or due from Lender
(or any of its banking or lending affiliates, or any bank acting as a
participant under any loan arrangement between the Lender and the Borrower, or
any Lender Affiliates to Borrower and any cash, securities, instruments or other
property of Borrower in the possession of Lender or any Lender Affiliate,
whether for safekeeping or otherwise, or in transit to or from Lender or any
Lender Affiliate (regardless of the reason the Lender or Lender Affiliate had
received the same or whether Lender or Lender Affiliate has conditionally
released the same) as security for the full and punctual payment and performance
of all of the liabilities and obligations of Borrower to Lender or any Lender
Affiliate and such deposits and other sums may be applied or set off against
such liabilities and obligations of Borrower to Lender or any Lender Affiliate
at any time, whether or not such are then due, whether or not demand has been
made and whether or not other collateral is then available to Lender or any
Lender Affiliate.
 
Events of Default.   The occurrence of any one or more of the following events
shall constitute an Event of Default under this Note:
 
1.            If (a) the interest hereon or any commitment or other fee shall
not be paid in full punctually when due and payable, or (b) the principal hereof
shall not be paid in full punctually when due and payable;
 
2.           If Borrower or any Obligor fails to perform or observe any covenant
or agreement (other than as referred to in (1) above) contained in this Note or
in any other of the Loan Documents, and such failure remains unremedied for
thirty (30) days after the Lender gives notice thereof to such Borrower or
Obligor;
 
3.           If any representation, warranty or statement made in or pursuant to
this Note or any Loan Document or any other material information furnished by
Borrower or any Obligor to Lender or any other holder of this Note, shall be
false or erroneous;
 
4.           If (a) any material provision, in the sole opinion of Lender, of
this Note or any Loan Document shall at any time for any reason cease to be
valid, binding and enforceable against Borrower or any Obligor; (b) the
validity, binding effect or enforceability of any Loan Document against Borrower
or any Obligor shall be contested by Borrower or any Obligor; (c) Borrower or
any Obligor shall deny that it has any or further liability or obligation
thereunder; or (d) any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any way cease to give or
provide to Lender the benefits purported to be created thereby;
 
5.           If any event of default or default shall occur under any other Loan
Document, or if under any Loan Document any payment is required to be made by
Borrower or any Obligor on demand of Lender, and such demand is made;
 
 
-7-

--------------------------------------------------------------------------------

 
 
6.           If Borrower shall default in the payment of principal or interest
due and owing upon any other obligation for borrowed money, beyond any period of
grace provided with respect thereto or in the performance or observance of any
other agreement, term or condition contained in any agreement under which such
obligation is created, if the effect of such default is to allow the
acceleration of the maturity of such Indebtedness or to permit the holder
thereof to cause such Indebtedness to become due prior to its stated maturity;
 
 7.           A final judgment or order for the payment of money in an amount in
excess of $250,000.00 shall be rendered against Borrower or any Obligor by a
court of competent jurisdiction, that remains unpaid or unstayed and
undischarged for a period (during which execution shall not be effectively
stayed) of ninety (90) days after the date on which the right to appeal has
expired;
 
8.           There shall have occurred any condition or event that Lender
determines has or is reasonably likely to have a material adverse effect on (a)
the business, operations, property or condition (financial or otherwise) or
prospects of Borrower, (b) the business, operations, property, condition
(financial or otherwise) or prospects of Borrower and its Subsidiaries, if any,
taken as a whole, or (c) the validity or enforceability of this Note or any of
the other Loan Documents or the rights and remedies of Lender hereunder or
thereunder; or
 
9.           If Borrower or any Obligor shall (a)  die or discontinue business,
(b) generally not pay its debts as such debts become due, (c) make a general
assignment for the benefit of creditors, (d) apply for or consent to the
appointment of a receiver, a custodian, a trustee, an interim trustee or
liquidator of all or a substantial part of its assets, (e) be adjudicated a
debtor or have entered against it an order for relief under Title 11 of the
United States Code, as the same may be amended from time to time, (f) file a
voluntary petition in bankruptcy or file a petition or an answer seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any other law (whether federal or state) relating to relief of debtors, or admit
(by answer, by default or otherwise) the material allegations of a petition
filed against it in any bankruptcy, reorganization, insolvency or other
proceeding (whether federal or state) relating to relief of debtors, (g) suffer
or permit to continue unstayed and in effect for thirty (30) consecutive days
any judgment, decree or order entered by a court of competent jurisdiction, that
approves a petition seeking its reorganization or appoints a receiver,
custodian, trustee, interim trustee or liquidator of all or a substantial part
of its assets, or (h) take  any action in order thereby to effect any of the
foregoing, or omit to take, any action in order to prevent any of the foregoing.
 
Remedies upon Default.  If any Event of Default shall occur, Lender may, at its
election, and without demand or notice of any kind, do any one or more of the
following:
 
1.  Declare all of the Borrower’s obligations to Lender under this Note
immediately due and payable, whereupon all unpaid principal, interest and fees
in respect of this Note, together with all of Lender’s costs, expenses and
attorneys’ fees related thereto, under the terms of this Note or otherwise,
shall be immediately due and payable;
 
2.  Terminate any commitment to make advances under this Note;
 
3.  Exercise any and all rights and remedies available to Lender under any
applicable law;
 
4.  Exercise any and all rights and remedies granted to Lender under the terms
of this Note and any of the other Loan Documents; and/or
 
5.  Set off the unpaid balance hereunder against any debt owing to Borrower by
the Lender or by any Lender Affiliate.
 
Governing Law.  This Note shall be construed under the laws of the State of New
York and any applicable federal laws.  Time is of the essence in the payment of
this Note.  All grace periods in this Note and all other Loan Documents shall
run concurrently.
 
Notices.  All notices, requests, demands and other communications provided for
hereunder shall be in writing and, if to Borrower, mailed or delivered to it,
addressed to it at the address specified on the signature pages of this Note, or
if to Lender, mailed or delivered to it, addressed to the address of Lender
specified on the front page of this Note.  All notices, statements, requests,
demands and other communications provided for hereunder shall be deemed to be
given or made when delivered or forty-eight (48) hours after being deposited in
the mails with postage prepaid by registered or certified mail, addressed as
aforesaid, or sent by facsimile with telephonic confirmation or receipt, except
that notices from Borrower to Lender pursuant to any of the provisions hereof
shall not be effective until received by Lender.
 
 
-8-

--------------------------------------------------------------------------------

 
 
Binding Effect.  This Note shall be binding upon the Borrower and upon
Borrower’s respective heirs, successors, assigns and legal representatives, and
shall inure to the benefit of the Lender and its successors, endorsees and
assigns.
 
Amendments.   Any amendment hereof must be in writing and signed by the party
against whom enforcement is sought.  Unenforceability of any provision hereof
shall not affect the enforceability of any other provision.  A photographic or
other reproduction of this Note may be made by the Lender, and any such
reproduction shall be admissible in evidence with the same effect as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence.
 
Indemnification.  In consideration of this loan, Borrower hereby releases and
discharges Lender and its affiliates and their shareholders, directors,
officers, employees, agents and attorneys (collectively “Related Parties”) from
any and all claims, demands, liability and causes of action whatsoever, now
known or unknown, arising out of or any way related to any of the Borrower’s
obligations hereunder or under the Loan Documents.  Borrower shall indemnify,
defend and hold harmless the Lender and the Related Parties against any claim
brought or threatened against the Lender by the Borrower, any guarantor or
endorser hereof, or any other person on account of Lender’s relationship with
the Borrower or any guarantor or endorser hereof.
 
No Waiver.  None of the following will be a course of dealing, estoppel, waiver,
or implied amendment on which any party to this Note or any Loan Document may
rely:  (1) Lender’s acceptance of one or more late or partial payments; (2)
Lender’s forbearance from exercising any right or remedy under this Note, or any
document providing security for or guaranty of repayment of this Note; or (3)
Lender’s forbearance from exercising any right or remedy under this Note or any
Loan Document on any one or more occasions.  Lender’s exercise of any rights or
remedies or a part of a right or remedy on one or more occasions shall not
preclude Lender from exercising the right or remedy at any other time.  Lender’s
rights and remedies under this Note, the Loan Documents, and the law and in
equity are cumulative to, but independent of, each other.
 
Costs, Expenses, Fees and Taxes.  Borrower agrees to pay on demand all
reasonable costs and expenses of Lender, including but not limited to, (a)
administration, travel and out-of-pocket expenses, including but not limited to
reasonable attorneys’ fees and expenses, of Lender in connection with the
preparation, negotiation and closing of the Loan Documents and the
administration of the Loan Documents, the collection and disbursement of all
funds hereunder and the other instruments and documents to be delivered
hereunder, (b) reasonable extraordinary expenses of Lender in connection with
the administration of this Agreement, the Notes and the other instruments and
documents to be delivered hereunder, (c) the reasonable fees and out-of-pocket
expenses of special counsel for Lender, with respect to the foregoing, and of
local counsel, if any, who may be retained by said special counsel with respect
thereto, (d) all fees due hereunder or in any of the Loan Documents, including
but not limited to Breakage Costs, and (e) all costs and expenses, including
reasonable attorneys’ fees, in connection with the determination of Lender’s
lien priority in any collateral securing this Note, or the restructuring or
enforcement of this Note or any Loan Document. In addition, Borrower shall pay
any and all stamp and other taxes and fees payable or determined to be payable
in connection with the execution and delivery of any Loan Document, and the
other instruments and documents to be delivered hereunder, and agrees to hold
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes or fees.
 
Borrower Waivers.  Borrower waives presentment, demand, notice, protest, and all
other demands and notices in connection with delivery, acceptance, performance,
default, or enforcement of this Note.
 
Jurisdiction.  Borrower hereby irrevocably submits to the non-exclusive
jurisdiction of any New York state or federal court sitting in Onondaga County,
over any action or proceeding arising out of or relating to this Note, and
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York state or federal
court.  Borrower hereby waives any objection that it may now or hereafter have
to the venue of any such suit or any such court or that such suit is brought in
an inconvenient court.
 
 
-9-

--------------------------------------------------------------------------------

 
 
Jury Trial Waiver.  BORROWER AND LENDER EACH WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, BETWEEN LENDER AND BORROWER ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH THIS NOTE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED
THERETO.
 


Borrower: ANAREN, INC.


By:   /S/  ANAREN, INC.


Address: 6635 Kirkville Road, East Syracuse, New York 13057
 
 
 
 
-10-